                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

Case No.     CV 19-10974-DMG (JEMx)                                    Date     January 15, 2020

Title Monica Reyes v. Dunbar Armored, Inc., et al.                                    Page     1 of 2

Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

             KANE TIEN                                                NOT REPORTED
             Deputy Clerk                                              Court Reporter

   Attorneys Present for Plaintiff(s)                         Attorneys Present for Defendant(s)
            None Present                                                None Present

Proceedings: IN CHAMBERS - ORDER TO SHOW CAUSE WHY THIS ACTION
             SHOULD NOT BE REMANDED TO STATE COURT FOR LACK OF
             SUBJECT MATTER JURISDICTION

         On December 31, 2019, Defendants Dunbar Armored, Inc., Brink’s Incorporated, and
Virginia Fuentes filed a notice of removal on the basis of diversity jurisdiction under 28 U.S.C.
§ 1332(a). Not. of Removal at 2 [Doc. # 1]. The removal statute—28 U.S.C. § 1441(a)—is
strictly construed against removal jurisdiction, and if there is any doubt as to the right of removal
in the first instance, federal jurisdiction must be rejected. Geographic Expeditions, Inc. v. Estate
of Lhotka ex rel. Lhotka, 599 F.3d 1102, 1106-07 (9th Cir. 2010) (citing Gaus v. Miles, Inc., 980
F.2d 564, 566 (9th Cir. 1992) (per curiam)).

        To establish diversity jurisdiction, there must be “complete diversity between the
parties—each defendant must be a citizen of a different state from each plaintiff.” Diaz v. Davis
(In re Digimarc Corp. Derivative Litig.), 549 F.3d 1223, 1234 (9th Cir. 2008) (citing
Strawbridge v. Curtiss, 7 U.S. (3 Cranch) 267, 267, 2 L. Ed. 435 (1806)). Here, Plaintiff is
allegedly a citizen of California, and Defendant Brink’s, Incorporated alleges that it is not a
citizen of California because it is a corporation organized under the laws of Delaware with a
principal place of business in Virginia. Not. of Removal at 5. Defendant Dunbar Armored, Inc.
allegedly merged with Brink’s on September 30, 2019, but was previously incorporated under
the laws of the State of Maryland and had its principal place of business in that state. Id.

        Neither the Notice of Removal nor Plaintiff’s Complaint states the citizenship of
Defendant Virginia Fuentes, and the Notice of Removal says that Fuentes is a non-diverse party.
Id. at 6. Accordingly, the Notice of Removal fails to establish that complete diversity of
citizenship exists.

        In light of the foregoing, Defendants are ORDERED TO SHOW CAUSE by no later
than January 22, 2020 why this action should not be remanded to state court for lack of subject
matter jurisdiction. Failure to timely file a satisfactory response by this deadline will result

CV-90                              CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk KT
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
                             CIVIL MINUTES—GENERAL

Case No.    CV 19-10974-DMG (JEMx)                               Date     January 15, 2020

Title Monica Reyes v. Dunbar Armored, Inc., et al.                              Page     2 of 2

in the remand of this action. Plaintiff shall file a reply, if any, by January 29, 2020. Each
party’s brief, exclusive of supporting declarations, shall not exceed 10 pages.


IT IS SO ORDERED.




CV-90                           CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk KT
